

115 HRES 592 IH: Condemning the violent attack at Flint Bishop International Airport on a police officer and offering thoughts and prayers to the victim and the victim’s family, and commending the efforts of law enforcement and airport personnel in their response.
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 592IN THE HOUSE OF REPRESENTATIVESOctober 26, 2017Mr. Kildee submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning the violent attack at Flint Bishop International Airport on a police officer and
			 offering thoughts and prayers to the victim and the victim’s family, and
			 commending the efforts of law enforcement and airport personnel in their
			 response.
	
 Whereas, on June 21, 2017, Flint Bishop Airport Police Lieutenant Jeff Neville was viciously attacked with a knife while on duty, sustaining serious injury;
 Whereas the heroic actions of Lt. Neville, who, despite being attacked, worked to subdue the attacker to prevent further harm to other people;
 Whereas other employees at Bishop International Airport, including maintenance worker Rich Krul, Public Safety Chief Chris Miller, and Firefighter Lieutenant Dan Owen, all assisted with the apprehension of the attacker;
 Whereas the Bishop Airport public safety team members demonstrated that they were prepared and willing to risk their own lives to ensure the safety of other passengers at Bishop International Airport;
 Whereas Public Safety Officers Michael Chilson and Christopher Tolin administered first aid to stabilize Lt. Neville for transport to Hurley Hospital;
 Whereas the medical staff at Hurley Hospital provided quick and life-saving medical care to Lt. Neville, allowing his full recovery;
 Whereas the local Muslim community quickly condemned the attack and donated financial resources toward Lt. Neville’s medical bills;
 Whereas law enforcement and first responders in Michigan bravely protected people at Bishop Airport, resulting in no loss of life; and
 Whereas the people of the United States stand in solidarity against all acts of violence toward law enforcement officials: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the vicious terror attack at Flint Bishop International Airport on June 21, 2017;
 (2)offers thoughts and prayers to Lt. Neville and his family; (3)reaffirms the commitment of the United States to actively combat all forms of violence against law enforcement officers; and
 (4)commends the efforts of law enforcement, first responders, and airport personnel who acted to subdue the attacker and help those in need.
			